
	

114 HR 4506 IH: Know Before You Go Act of 2016
U.S. House of Representatives
2016-02-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4506
		IN THE HOUSE OF REPRESENTATIVES
		
			February 9, 2016
			Mr. Fortenberry introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act to help health care consumers comparison shop for medical
			 services based on quality and cost.
	
	
 1.Short titleThis Act may be cited as the Know Before You Go Act of 2016. 2.Expenditures for transparency tools treated as activities that improve health care quality for the purpose of determining medical loss ratio Section 2718(c) of the Public Health Service Act (42 U.S.C. 300gg–18(c)) is amended—
 (1)by striking Not later than and inserting the following:  (1)In generalNot later than; and
 (2)by adding at the end the following new paragraph:  (2)Spending on transparency tools as activities that improve health care quality (A)In generalIn the case of a health insurance issuer offering group or individual health insurance coverage, in applying this section to such issuer with respect to a plan year beginning after the date of the enactment of this paragraph, the activities described in subsection (a)(2) shall include implementing, promoting, maintaining, or improving a transparency tool with respect to such coverage if such issuer has, during such plan year—
 (i)significantly increased (compared to the previous plan year) the percentage of enrollees under such coverage who are using such transparency tool by such issuer;
 (ii)provided the estimates under subparagraph (B)(iii) of cost-sharing obligations of a similarly situated enrollee under such coverage to each individual that requests such estimate with respect to such coverage; and
 (iii)made available to each individual seeking enrollment under health insurance coverage offered by such issuer a list of coverage options offered by such issuer that qualify as high deductible health plans (as defined in section 223(c)(2) of the Internal Revenue Code of 1986).
 (B)Transparency toolFor the purposes of subparagraph (A), a transparency tool, with respect to a health insurance issuer offering group or individual health insurance coverage, includes a website and telephone support that makes available to each enrollee under such coverage, with respect to common episodes of care, the following information:
 (i)Comparisons among in-network providers with respect to quality of care. (ii)Comparisons among different types of in-network providers of the estimated cost-sharing obligation, before application of any deductible, of an enrollee under such coverage for each such episode of care.
 (iii)The estimated cost-sharing obligation, after application of any deductible, of an enrollee under such coverage for each such episode of care at a specific in-network provider.
							.
			
